Citation Nr: 1216405	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.

3.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for coronary artery disease.

5.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from December 1945 to December 1949 with the United States Navy and from March 1951 to December 1953 with the United States Air Force. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) "Tiger Team" at the Regional Office (RO) in Cleveland, Ohio.  The claims file in this matter was subsequently transferred to the New York, New York, RO for further handling.  The Veteran testified at a personal RO hearing in May 2007.  In his substantive appeal, the Veteran requested a Board hearing at the local RO, which was scheduled by the New York RO in September 2008.  However, the Veteran failed to appear.  His claims file was subsequently transferred to the Winston-Salem, North Carolina RO as the Veteran had moved.  The Winston-Salem RO scheduled the Veteran for another Board hearing in October 2011.  However, prior to the hearing, the Veteran cancelled his hearing request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for diabetes mellitus, type II, was denied by the RO in a May 2005 rating decision; a notice of disagreement was not received to initiate an appeal from that decision.

2.  Service department records that existed at the time of the May 2005 rating decision, but had not been associated with the claims file, have been received since the May 2005 rating decision.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received, with respect to the claim of entitlement to service connection for diabetes mellitus, type II, and, thus, the issue must be reconsidered on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

As the instant decision reopens the claim of service connection for diabetes mellitus, type II, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time. 

Analysis

With respect to the issue of whether new and material evidence has been received with respect to a claim for diabetes mellitus type II, the Board observes that a previous rating decision issued in May 2005 denied service connection for diabetes mellitus, type II.  As the Veteran did not complete an appeal of this decision, it is considered final.  See 38 U.S.C.A. § 7105(c).  

However, under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. § 3.156(c).  This regulation contemplates official service department records which presumably have been misplaced and have now been located and forwarded to VA.  Id.  In essence, the finality of any previous decision is vitiated by the association of additional, pertinent service department records, and the claim must be reconsidered.  In August and September 2006, additional service personnel and treatment records were associated with the claims file.  Given that new service records were associated with the claims file after the May 2005 rating decision, the issue of entitlement to service connection for diabetes mellitus, type II must be reconsidered on a de novo basis without regard to the previous final denial.  38 C.F.R.  § 3.156(c).  


ORDER

New and material evidence has been received since the issuance of the May 2005 rating decision, and the claim of service connection must be reconsidered on the merits; to this extent only, the appeal granted subject to the Remand instructions below.


REMAND

The claims file shows that the Veteran is receiving Social Security Administration (SSA) benefits.  Although it appears that these benefits may be age-related as opposed to based on disability, an SSA inquiry does appear to indicate that the Veteran requested SSA disability benefits, which were denied.  Moreover, a September 2006 VA treatment record shows that the Veteran reported receiving SSA benefits since he had a heart attack in 1986.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With respect to the issue of service connection for a psychiatric disability, to include PTSD, the Veteran has claimed that while stationed aboard the USS LST 803, he was required to assist in digging up dead bodies in the South Pacific, tagging and bagging them, and placing them in coffins.  VA treatment records showed that the Veteran has been diagnosed with PTSD, chronic severe; and depression, not otherwise specified, based on these experiences.  The Veteran's Notice of Separation showed that he was stationed on this ship for eight months.    Further, a service personnel record indicated that the Veteran reported to this ship on June 1946 from Pearl Harbor.  Thus, it would appear that he was stationed on this ship from approximately June 1946 to February 1947.  Given this information, the Board finds that the RO should take further action to attempt to verify the Veteran's in-service stressors, including contacting the Veteran to further clarify as to when the stressor incidents occurred as well as obtaining appropriate ship histories for the time period the Veteran was stationed on the USS LST 803.  If additional dates are provided by the Veteran, the RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC) for stressor verification.  If the Veteran's stressors are corroborated, he should be afforded a VA psychiatric examination.  

Further, private and VA treatment records showed that the Veteran has been treated for coronary artery disease, status post myocardial infarction in 1986.  A January 1948 service treatment record showed that the Veteran had a systolic murmur at apex.  In his RO hearing, the Veteran claims that he was diagnosed with coronary artery disease within a year after his discharge from service.  The Veteran has not been afforded a VA examination with respect to this issue.  In light of the finding in service, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his coronary artery disease.  38 U.S.C.A. § 5103A(d).  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The Veteran is also seeking service connection for hearing loss and tinnitus, which he claims are due to gun fire while stationed on a destroyer.  A December 1946 service treatment record showed that the Veteran complained of trouble hearing.  Thus, the Board finds that the Veteran should also be afforded a VA examination to determine whether the Veteran's hearing loss and tinnitus manifested in service.  

Lastly, the Veteran has indicated that he receives continuous treatment at the VA for his disabilities.  However, the most recent VA treatment records associated with the claims file are from October 2007.  A review of the Virtual VA paperless claims processing system also does not reveal any additional treatment records.  Thus, as VA medical records are constructively of record and must be obtained, the RO should associate VA treatment records from October 2007 to the present with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2.  The RO should take appropriate action to associate all VA treatment records from October 2007 to the present with the Veteran's record.  

3.  The RO should contact the Veteran and request that he further clarify the dates as to when the alleged stressor incidents occurred.  If additional dates are provided by the Veteran, the RO should contact the JSRRC for stressor verification.    

4.  The RO should obtain appropriate ship histories for the time period that the Veteran was stationed on the USS LST 803.  

5.  If and only if the Veteran's stressors are verified, the Veteran should be scheduled for an appropriate VA psychiatric examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should also be clearly notified of all verified stressors.  The examiner should clearly delineate all current acquired psychiatric disabilities.  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) due to the Veteran's verified stressors.  
With respect to any other diagnosed psychiatric disabilities, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current acquired psychiatric disability is causally related to service.  A detailed rationale for all opinions expressed should be provided.   
.  
6.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of any currently manifested heart disability.  The claims file must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims file, the examiner should clearly identify all heart disabilities.  Further, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current heart disability is related to service.  A detailed rationale for all opinions expressed should be provided.   

7.  The Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine the nature, extent and etiology of any currently manifested hearing loss.   The claims file must be made available to the examiner for review.  After examining the Veteran and reviewing the claims file, the examiner should determine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss and tinnitus are related to acoustic trauma during service.  A detailed rationale for all opinions expressed should be furnished.
 
8.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports. 

9.  Thereafter, the RO should review the expanded record and determine if the benefits sought can be granted.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


